NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210020-U

                                 Order filed January 12, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      IN THE INTEREST OF                     )     Appeal from the Circuit Court
            A.Q., M.H., L.H., K.W-E,         )     of the Tenth Judicial Circuit,
                                             )     Tazewell County, Illinois.
            Minors                           )
                                             )
      (PEOPLE OF THE STATE OF ILLINOIS,      )
                                             )     Appeal No. 3-21-0020, 3-21-0021, 3-
            Petitioner-Appellant,            )     21-0022, & 3-21-0023
                                             )     Circuit Nos. 19-JA-310, 20-JA-60,
            v.                               )     19-JA-84, & 20-JA-85
                                             )
      ILLINOIS DEPARTMENT OF                 )
      CHILDREN SERVICES,                     )
                                             )     The Honorable
            Respondent-Appellee).            )     James A. Mack,
                                             )     Judge, presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justice Schmidt and Justice Daugherity concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The State’s appeal is dismissed for lack of jurisdiction.

¶2          After filing petitions for adjudication of neglect in the cases of A.Q., L.H., M.H., and

     K.W., the State filed a motion in each of the cases to remove FamilyCore, Inc. as the agency
     designated by the Department of Children and Family Services (DCFS). After an evidentiary

     hearing, the juvenile court for Tazewell County denied the motion without prejudice and

     instructed the parties that the State could file a new motion in each case if the facts on the merits

     had changed since its ruling. The State appeals the court’s denial, requesting that we resolve the

     consolidated cases on the merits of the motion. For the reasons that follow, we find we lack

     jurisdiction and dismiss this appeal.

¶3                                                 FACTS

¶4          In 2019, DCFS filed petitions requesting A.Q., L.H., M.H., and K.W. be adjudged

     neglected and made wards of the court. The juvenile court granted custody of the minors to

     DCFS, which in turn assigned FamilyCore, a private social services agency, to provide various

     services to the families. In July 2020, the State, joined by the guardians ad litem (GAL), filed

     nearly identical motions in each of the cases to remove FamilyCore as the provider. The motion

     was based on a May 22, 2020, order that the juvenile court had entered in a separate matter, In re

     P.W., 2019-JA-229, removing FamilyCore from that case.

¶5          In the P.W. order, the court found that FamilyCore’s caseworker, Kennedy Netters, had

     failed to discharge her duties by: providing inaccurate information and incredible testimony to

     the court, neglecting to perform necessary services, maintaining inaccurate and incomplete

     records and visitation logs, and improperly scheduling a visitation with the minor. Although it

     had ordered Netters’ removal from the case in April 2020, she continued working on the case

     and filed a permanency report in May 2020. The court concluded that Michelle Clark, Netters’

     supervisor, had failed to supervise her and that FamilyCore’s Child Welfare Director Melissa

     Borders indicated that Netters had been removed from the case but denied requests from the

     Court Appointed Special Advocates (CASA) and the GAL to meet with P.W.’s psychiatrist.


                                                       2
¶6          The court found that FamilyCore failed to (1) respond fully to the State’s subpoena for

     documents, (2) oversee mental health services for the minor, (3) respond to issues raised by the

     GAL and CASA, (4) provide accurate and timely information to the court and other parties, and

     (5) train its employees on DCFS polices and their responsibilities. Based on its findings, the

     court cautioned that “without substantial systemic corrective processes being undertaken it

     appears FamilyCore’s actions and inactions as brought out in this case may warrant their removal

     from all active juvenile abuse and neglect cases in Tazewell County upon proper motion and

     notice.”

¶7          In its motions to remove FamilyCore, the State argued that removal was warranted based

     on the findings in In re P.W. The State alleged that neither it nor the GAL had received “any

     written information or confirmation *** that would substantiate corrective action” from

     FamilyCore. DCFS opposed the motion, arguing that the State alleged no facts showing that

     FamilyCore had failed to satisfy its duty in these cases. On August 27, 2020, the court held a

     joint hearing on the motions in all four cases. After taking judicial notice of the May 22 order in

     In re P.W., the court heard testimony and arguments on the motions. On September 21, 2020, the

     court issued a single order denying all of the State’s motions to remove FamilyCore from the

     neglect cases in Tazewell County, finding that the agency had “provided the framework to make

     substantial systemic corrective changes to [its] organization to remedy the issues brought up in

     [P.W.].” In particular, the court found that FamilyCore’s chief executive, Ann Lading-Ferguson,

     “testified generally about the increased and refocused” training of caseworkers and supervisors,

     including ethics training, and increased communication between FamilyCore and other parties.

     The court further found that she “explain[ed] how the Action Plan translated into actual practice




                                                      3
       regarding” oversight of casework and compliance with the Juvenile Court Act and DCFS policy

       and procedures.

¶8            Regarding the testimony presented at the hearing, the court stated:


                “That Family Core’s credibility as an agency has not been completely

                rehabilitated and it is incumbent upon Family Core that it be diligent in its

                actions going forward. Family Core must ensure that such actions are up to the

                expected standards, and that Family Core show that it can be relied on to

                provide accurate complete, and truthful information to the court and parties

                moving forward.”

       The court then stated:


                “That at the hearing the movants witnesses brought out several matters that

                would make it appear that the desired changes have not yet occurred. There

                may be instances such as these that need to be addressed in any number of

                cases but cannot sustain the harm that would come to all children involved in

                Tazewell County Juvenile Court from a blanket order removing Family Core

                from all cases in Tazewell County.”

¶9            The juvenile court issued the order “without prejudice,” allowing the State to file “future

       motions to remove an agency or caseworker filed in individual cases, alleging case specific

       instance *** occurring after July 2020,” which may require the removal.

¶ 10          On October 16, 2020, the State filed a motion to reconsider the court’s decision and, if

       the motion was denied, moved for a finding under Rule 304(a) that there was no just reason to

       delay appeal of its decision. On December 3, 2020, while the State’s motions were pending, the


                                                        4
       court issued a dispositional order in In re M.H., 2019-JA-60. On December 15, 2020, after

       holding a hearing, the court denied both of the State’s motions. It, however, reaffirmed that the

       State could file future particularized motions to remove FamilyCore from specific cases.

¶ 11          The State filed its notices of appeal in the cases before us on January 14, 2020.

¶ 12                                               ANALYSIS

¶ 13          On appeal, DCFS argues that we lack jurisdiction to consider the merits of the issue

       presented. It asserts that the State’s appeal is premature because the court’s denial of the motions

       to remove FamilyCore as the service provider was not a final order and thus was not appealable.

       With regard to In re M.H., DCFS argues that the jurisdiction is lacking in In re M.H. because the

       notice of appeal was untimely. For the reasons that follow, we agree that we lack jurisdiction and

       we dismiss the consolidated cases.

¶ 14                             A. Premature Filing of the Notices of Appeal

¶ 15           “Our jurisdiction is limited to review of appeals from final judgments unless otherwise

       permitted under Illinois Supreme Court rules or by statute.” In re Marriage of Morgan, 2019 IL

       App (3d) 180560, ¶ 9. A judgment (or order) is final if it terminates the litigation between the

       parties on the merits, and sets, fixes, or disposes of the rights of the parties, whether upon the

       entire controversy or upon some definite and separate part thereof, so that if the judgment is

       affirmed, the trial court need only execute it. In re A.H., 207 Ill.2d 590, 594 (2003); In re Curtis

       B., 203 Ill.2d 53, 59 (2002). “‘The ultimate question to be decided in each case is whether the

       judgment fully and finally disposes of the rights of the parties to the cause so that no material

       controverted issue remains to be determined.’” Wilkey v. Illinois Racing Board, 96 Ill.2d 245,

       249 (1983) (quoting Cory Corp. v. Fitzgerald, 403 Ill. 409, 415 (1949)).




                                                         5
¶ 16           The order denying the State’s motions to remove FamilyCore as the service provider does

       not terminate the litigation in the cases before us; it merely allows DCFS to proceed with

       FamilyCore as the service provider. The order also allows the State to file “future motions to

       remove [FamilyCore] in individual cases, alleging case specific instance[s] *** occurring after

       July 2020” which may require removal. It does not set, fix, or dispose of the respondents’ rights.

       Nor does it resolve the entire controversy or any definite and separate part of the controversy.

       Therefore, the order is not final and appealable.

¶ 17           The State argues that appellate jurisdiction is warranted under Illinois Supreme Court

       Rule 307 because even if the order is not final an interlocutory appeal may be had. However, as

       it relates to juvenile cases, Rule 307 specifically grants a right to interlocutory appeals only from

       orders “terminating parental rights or granting, denying or revoking temporary commitment in

       adoption proceedings.” Ill. S.Ct. R. 307(a)(6) (eff. Feb. 26, 2010). The order before us does not

       terminate the respective parental rights in each of the cases. Nor is this a case involving adoption

       proceedings. We also note that rule 307 imposes specific filing requirements for seeking

       interlocutory relief pursuant to its terms, none of which the State has satisfied. Rule 307 affords

       the State no relief.

¶ 18                               B. The Dispositional Order in In Re M.H

¶ 19           On December 3, 2020, after the order regarding FamilyCore was issued and while the

       State’s motion for reconsideration was pending, the court issued a dispositional order in In re

       M.H. DCFS concedes that the State’s notice of appeal in In Re M.H. was from a final order and,

       therefore, was not premature. However, it contends that appellate jurisdiction is still lacking

       because the notice of appeal was untimely. “[A] notice of appeal must be filed with the clerk of

       the circuit court within 30 days after the entry of the final judgment appealed from.” Ill. Sup. Ct.


                                                           6
       R. 303(a)(1). “The timely filing of a notice of appeal is both mandatory and jurisdictional.” Dus

       v. Provena St. Mary’s Hosp., 2012 IL App (3d) 091064, ¶ 10. “[N]either a circuit court nor an

       appellate court has the authority to excuse compliance with the filing requirements mandated by

       the supreme court’s rules.” Id. An untimely appeal, therefore, must be dismissed for lack of

       jurisdiction. Id.

¶ 20           A post-judgment motion, such as a motion to reconsider, only tolls the time for filing a

       notice of appeal under Rule 301 when it is “directed against” the final judgment. Ill. Sup. Ct. R.

       303(a)(1). However, to toll—or extend—the time for filing the notice of appeal, the post-

       judgment motion “in nonjury cases must be filed within 30 days after entry of the judgment.” In

       re Marriage of Waddick, 373 Ill. App. 3d 703, 707 (2007). As previously noted, the State filed

       its motion to reconsider on October 16, 2020, whereas the dispositional order in In re M.H. was

       issued on December 3, 2020. “Accordingly, the motion could not extend the time for filing the

       notice of appeal.” Id.

¶ 21           Moreover, the State conceded that it did not file a post-judgment motion after the

       December 3, 2020 dispositional order because that order was not adverse to its interest in In re

       M.H. In short, the State contends that its October 16 motion was not directed against the

       dispositional order—an indispensable requirement of Rule 303(a). Id. Therefore, the State’s

       notice of appeal in In re M.H. remains untimely under Rule 301 and cannot confer jurisdiction on

       this court.

¶ 22                                            CONCLUSION

¶ 23           For the foregoing reasons, we lack jurisdiction to hear the State’s appeal and it must be

       dismissed.

¶ 24           Appeal dismissed.


                                                        7